Case 18-26407-JKS   Doc 54   Filed 12/28/18 Entered 01/02/19 14:18:46   Desc Main
                             Document     Page 1 of 5
Case 18-26407-JKS   Doc 54   Filed 12/28/18 Entered 01/02/19 14:18:46   Desc Main
                             Document     Page 2 of 5
Case 18-26407-JKS   Doc 54   Filed 12/28/18 Entered 01/02/19 14:18:46   Desc Main
                             Document     Page 3 of 5
Case 18-26407-JKS   Doc 54   Filed 12/28/18 Entered 01/02/19 14:18:46   Desc Main
                             Document     Page 4 of 5
Case 18-26407-JKS   Doc 54   Filed 12/28/18 Entered 01/02/19 14:18:46   Desc Main
                             Document     Page 5 of 5
